19-11705-cgm            Doc 52       Filed 12/06/19 Entered 12/06/19 17:00:12                      Main Document
                                                  Pg 1 of 9                                            Revised 05/01/2019
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          -X


In Re:          Cheryl Louise Williams-Murray                   ,             Case No.19-11705cgm
                                                                              CHAPTER 13 PLAN
                                     2012 DEC -b P 2h0
 SSN xxx-xx-8497




PART 1. DEFINITIONS AND NOTICES
1. Plan Definitions: If this is a joint case, use ofthe term "Debtor" shall also mean Debtors. The term "Bankruptcy
  Rule" shall refer to the Federal Rules of Bankruptcy Procedure. The term "Form Plan" refers to this court's Local
  Chapter 13 Model Plan. The term "Local Rule" shall refer to the Local Rules of Bankruptcy Procedure ofthe United
  States Bankruptcy Court for the Southern District of New York. The term "Petition" refers to Debtor's bankruptcy
  petition filed with the Court on .liiiy 17.2019. The tenii "Plan" refers to this chapter 13 plan. The term "Real
  Property Used as a Principal Residence" includes cooperative apartments. The term "Trustee" shall always refer to
  the Chapter 13 Standing Trustee for this Court, or the substitute therefor.

2. Debtor must check one box on each line to state whether or not the Plan includes each of the following items.
  If an item is checked ''does,'' the Debtor must serve this Plan on any affected party in interest pursuant to
  Bankruptcy Rule 7004. Failure to serve the Plan pursuant to Bankruptcy Rule 7004 whenever required may
  render the provision ineffective. If an item is checked as "does not" or if both boxes are checked,the provision
  will be ineffective if set out later in the Plan.
 In accordance with Bankruptcy Rule 3015.1, this Plan:
 □ does / 5/^oes not contain any nonstandard provision (See Part 8 herein for any non-standard provision);
 □ does / SJ^does not limit the amount of a secured claim based on valuation of the collateral for the claim (See Part 3
 herein);
 H^oes / □ does not avoid a security interest or lien (See Part 3 herein);
 □ does / s4ioes not request loss mitigation (See Part 8 herein).
3. Notice to Debtor: This Form Plan sets out options thit may be appropriate in some cases, but the presence of an
  option on the Form Plan does not indicate that the option is appropriate in your circumstances. To be confirmable,
  this Plan must comply with the Bankruptcy Code, the Bankruptcy Rules, Judicial rulings, and the Local Rules.
      □ By checking this box. Debtor acknowledges that he/she is not eligible for a discharge pursuant to 11 U.S.C. §
      1328(f). [Prior Case number:               petition date:                discharge date in prior case:
       a^is is an Amended or Modified Plan. The reasons for filing this Amended or Modified Plan are:
      Adjust payment amount in accordance with amended schedules

4. Notice to Creditors: If you oppose the Plan's treatment of your claim or any provision of this Plan, you or your
  attorney must file an objection to confirmation at least 7 days before the date set for the hearing on confirmation,
  unless otherwise ordered by the Bankruptcy Court. This includes objections to valuations of collateral, motions to
  avoid junior mortgage and judicial liens, and surrender provisions.
            Pursuant to Bankruptcy Rule 3015(g), "any deteimination in the Plan made under [Bankruptcy] Rule 3012
about the amount of a secured claim is binding on the holder of the claim, even if the holder files a contrary proof of
claim or the Debtor schedules that claim [differently], and regardless of whether an objection to the claim has been
fi led."
            This Plan shall be binding upon its confirmation. You should read this Plan carefully and discuss it with your
attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one who
practices bankruptcy law.
The Bankruptcy Court may confirm this Plan without further notice if no objection is fi led. See Bankruptcy Rule 3015.

PART 2: PLAN PAYMENTS AND DURATION
I. The Debtor's future earnings are submitted as provided in the Plan to the supervision and control of the Trustee.
Debtor will make the first Plan payment no later than thirty (30) days after the date the Petition was fi led. The Debtor
shall make [     36    ] monthly payments to the Trustee as follows:




                                                                                                                             Page 1
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 2 of 9
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 3 of 9
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 4 of 9
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 5 of 9
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 6 of 9
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 7 of 9
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 8 of 9
19-11705-cgm   Doc 52   Filed 12/06/19 Entered 12/06/19 17:00:12   Main Document
                                     Pg 9 of 9
